FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50489

              Plaintiff-Appellee,                D.C. No. 3:15-cr-01613-DMS

 v.
                                                 MEMORANDUM*
ERIC BAUTISTA,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Eric Bautista appeals from the district court’s judgment and challenges the

60-month sentence imposed following his guilty-plea convictions for importation

of heroin and methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bautista contends that the district court erred by failing to apply the revised

commentary when considering his request for a minor role reduction under

U.S.S.G. § 3B1.2(b). We review the district court’s interpretation of the

Guidelines de novo. See United States v. Quintero-Leyva, 823 F.3d 519, 522 (9th

Cir. 2016). The record reflects that Bautista’s counsel discussed the five factors

enumerated in the commentary during the sentencing hearing and, contrary to

Bautista’s suggestion, the district court was not required to “tick off” these factors,

see United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc), nor was it

required to weigh the factors in a particular manner, see Quintero-Leyva, 823 F.3d

at 523.

      AFFIRMED.




                                           2                                     15-50489